Title: To Thomas Jefferson from Benjamin Rush, 27 November 1801
From: Rush, Benjamin
To: Jefferson, Thomas


Philadelphia Novemr. 27th. 1801
Accept much honoured & dear sir of a Copy of the enclosed publication.
How joyful the Sound of Peace! It brings a thousand blessings in its train, among which the revival & diffusion of knowledge will not I hope be the least.
Receive again, and again Assurances of the friendship of Dear sir your Affectionate humble Servant
Benjn: Rush
PS: Vaccination as you have happily called it, has taken root in our city, and will shortly supercede the Old mode of Inoculation. I consider it as a complete Antidote to the ravages of war in its influence upon population. It is computed 210,000 lives will annually be saved by it in Europe. It is only necessary to believe the plague every where, is the Offspring of domestic causes, & not propagated by Contagion, to extirpate it in like manner from the list of human evils.—
